DAVIDSON, Judge,
(concurring).
I concur in the opinion of Presiding Judge Morrison in holding that in order to enhance punishment under Art. 62, P.C., an indictment must allege that the prior conviction was for the same offense or an offense of like character, as required by that article.
I do not agree, however, that had the instant indictment contained that allegation — that is, that the prior offense was an offense of like character to that of the primary offense charged — -it would have been sufficient to enhance punishment under Art. 62, P.C., because the primary offense charged therein was not and could not be, under the law, an offense of like character as required to invoke the provisions of Art. 62, P.C.
The question here presented reduces itself to the legal proposition as to whether the unlawful “receiving and concealing a narcotic drug, to-wit, eleven grains of heroin” which, to the knowledge of the accused, “had been imported into the United States contrary to law,” as denounced and made a violation of the laws of the United States by Title 21, Sec. 174, U.S.C.A., as it existed on August 11, 1953, was — as alleged in the indictment for enhancement under Art. 62, P.C. — “the same offense or one of the same nature” as the unlawful possession of a narcotic drug, to-wit, marijuana, made unlawful by Sec. 2 and sub-sections 13 and 14 of Sec. 1 of Art. 725b, Vernon’s P.C.
*533The punishment for a violation of the Federal statute is by-fine and imprisonment in the federal penitentiary, while the punishment for a violation of the statute of this state is by term in the state penitentiary.
The two offenses are therefore felonies within their respective jurisdictions. To that extent the two offenses are similar, but they are similar only to that extent. They are entirely dissimilar and different in all other essentials.
For instance, the receiving and concealing of heroin with knowledge of its having been unlawfully imported into the United States is the essence of the Federal offense. To constitute a violation of that law three things must be shown: (1) The heroin must have been imported contrary to law, and (2) the accused must have received and concealed it after it had been so unlawfully imported, (3) with knowledge that the heroin had been unlawfully imported.
The mere possession of heroin is not made unlawful by the Federal statute. The offense created thereby is regulatory, only.
On the other hand, under the Texas statute mere possession of heroin is unlawful.
The Federal statute (Sec. 174, supra) having to do with importation and exportation is a part of Chap. 6 of Title 21, U.S.C.A., and is primarily concerned with the question of importation of narcotic drugs and provides a procedure whereby narcotic drugs might be lawfully imported into the United States.
The offense thereby created by Sec. 174 consists of the violation of a regulatory statute — that is, the regulations prescribed for the unlawful importation of narcotics. The offense there created, then, is the violation of a federal regulation and is not a prohibitory measure. Congress has not made unlawful the mere possession of a narcotic, as has the legislature of this state.
So we have a regulatory statute on the one hand and a prohibitory statute on the other. Therefore they do not and can not denounce the same offense or offenses or like character. This court has so held. Andrews v. State, 154 Texas Cr. Rep. 392, 228 S.W. 2d 173; Graham v. State, 159 Texas Cr. Rep. 52, 260 S.W. 2d 887; Fullylove v. State, 159 Texas Cr. Rep. 120, 261 S.W. 2d 711.
*534The difference in the two statutes — that is, the federal and the Texas statute — does not stop with the distinction above pointed out. The Texas statute declares marihuana to be a narcotic drug, as heretofore pointed out. Such is not true of the Federal statute. Under the Federal statute marihuana is not a narcotic drug-.
Sec. 171, of Chap. 6 of Title 21, of which Sec. 174 is a part, sends us to Title 26, U.S.C.A., for a definition of the term “Narcotic Drugs,” as used in said Chap. 6. Referring thereto it is found that “narcotic drugs” are defined by Sec. 4731 of Title 26 of the Internal Revenue Code as follows:
“ (a) Narcotic drugs.
“The words ‘narcotic drugs’ as used in this part shall mean any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:
“(1) Opium, isonipecaine, coca leaves, and opiate;
“ (2) Any compound, manufacture, salt, derivative or preparation of opium, isonipecaine, coca leaves, or opiate;
“(3) Any substance (and any compound, manufacture, salt, derivative, or preparation thereof) which is chemically identical with any of the substances referred to in clauses (1) and (2).”
Nowhere in that definition is found any mention of or reference to marihuana or to the term “Cannabis,” of which the Texas statute says marihuana is a variety.
In order that there might be no misunderstanding about whether marihuana is a narcotic drug under the federal statute, reference is here made to the definition of marihuana as given in Sec. 4671 of Title 26, as follows:
“(2) Marihuana
“The term ‘marihuana’ means all parts of the plant Cannabis sativa L., whether growing or not; the seeds thereof,’ the resin extracted from any part of such plant; and every compound, manufacture, salt, derivative, mixture, or preparation *535of such plant, its seeds, or resin; but shall not include the mature stalks of such plant, fiber produced from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture, or preparation of such mature stalks (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized seed of such plant which is incapable of. germination.”
The similarity in that definition of marihuana and the one found in the Texas statute is apparent.
Certainly it can not be maintained that under the Federal statute marihuana is a narcotic drug.
The Federal statute which makes unlawful the receiving and concealing of a narcotic drug knowing it to have been unlawfully imported is not and can not be an offense of like character to that which makes unlawful the possession of marihuana, which the Federal statute says is not a narcotic drug.
There remains a further difference, which appears to definitely settle the matter:
Sec. 176a of Title 21, U.S.C.A., creates the same offense touching the importation, receipt, and concealment of marihuana as does Sec. 174 touching that of narcotics.
For a definition of the term “marihuana” reference is made to Sec. 4761 of the Internal Revenue Code as above set out.
So then, any prosecution under the federal statute relative to the importation, receipt, and concealment of marihuana is governed and controlled by Sec. 176a of Title 21.
A conviction for the unlawful importation of heroin could not be conducted under that statute.
If the distinction between regulatory and prohibitory statutes be unavailing, the fact remains that both statutes, federal and state, deal specially with marihuana. If the offenses there created be the same or of like character, convictions must be had under those statutes.
To enhance the punishment under Art. 62, P.C., of this state by reason of a prior felony conviction touching marihuana, that federal conviction must have been obtained under Sec. 176a, *536Title 21, which is a special Federal statute covering marihuana. Under no circumstances or conditions could a conviction under Sec. 174 of Title 6 relating to marihuana be utilized for that purpose.
The count in the indictment alleging appellant’s prior conviction for the unlawful importation of heroin did not allege a conviction for the same offense or for an offense of like character to that of mere possession of marihuana.